EXHIBIT 10.1

 

EIGHTH AMENDMENT TO REVOLVING LOAN PROMISSORY NOTE

 

This Eighth Amendment to Revolving Loan Promissory Note (this “Amendment”) is
made and entered into as of April 23, 2014, by and between AMERICAN AGCREDIT,
PCA, an agricultural credit association chartered pursuant to the Farm Credit
Act of 1971 (“Lender”), and ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited
partnership formerly known as ML Macadamia Orchards, L.P., and ROYAL HAWAIIAN
RESOURCES, INC., a Hawaii corporation formerly known as ML RESOURCES, INC.
(together, “Borrower”).

 

R E C I T A L S:

 

A.                                    Lender made Borrower a loan in the
original amount of $5,000,000.00 (the “Revolving Loan”), being one of the loans
described in the Fourth Amended and Restated Credit Loan Agreement dated
July 15, 2010, as amended by that First Amendment to Fourth Amended and Restated
Credit Agreement dated March 7, 2011, as further amended by that Second
Amendment to Fourth Amended and Restated Credit Agreement dated July 12, 2012,
and as further amended by that Third Amendment to Fourth Amended and Restated
Credit Agreement to be executed concurrently herewith (the “Credit Agreement”),
and evidenced by a Revolving Loan Promissory Note dated July 8, 2008, as amended
by that First Amendment to Revolving Loan Promissory Note dated June 30, 2009,
as further amended by that Second Amendment to Revolving Loan Promissory Note
effective June 29, 2010, as further amended by that Third Amendment to Revolving
Loan Promissory Note effective July 15, 2010, as further amended by that Fourth
Amendment to Revolving Loan Promissory Note dated July 15, 2010, as further
amended by that Fifth Amendment to Revolving Loan Promissory Note dated July 12,
2012, as further amended by that Sixth Amendment to Revolving Loan Promissory
Note dated August 27, 2013, and as further amended by that Seventh Amendment to
Revolving Loan Promissory Note dated December 26, 2013 (together, the “Revolving
Note”).

 

B.                                    Borrower has requested, and Lender has
agreed to, among other things, extend the maturity date of the Revolving Loan
from May 1, 2014 to August 1, 2014.

 

B.                                    The parties are entering into this
Amendment to evidence the extension of the maturity of the Revolving Note.

 

NOW, THEREFORE, taking the forgoing Recitals into account, and for other good
and valuable consideration, the receipt of which are hereby acknowledged, the
parties agree as follows:

 

--------------------------------------------------------------------------------


 

A G R E E M E N T

 

1.                                      Amendment of Maturity Date.  The
maturity date of the Revolving Note is hereby extended from May 1, 2014 to
August 1, 2014.

 

2.                                      No Other Amendments.  Except as modified
expressly or by necessary implication herein or in the Credit Agreement, all of
the terms and conditions of the Revolving Note shall remain unchanged and in
full force and effect.  The Term Loan (including the 2010 Term Loan) (or any
other instrument not expressly noted as affected hereby) is not affected by
these presents.

 

3.                                      Security Remains In Effect.  All
instruments of security (“Security Instruments”), remain in full force and
effect and secure all obligations of Borrower, as affected by these presents,
including without limitation that Mortgage, Security Agreement, Financing
Statement And Assignment Of Rents dated January 8, 2009, recorded in the Bureau
of Conveyances of the State of Hawaii on January 14, 2009, as Document
No. 2009-004913, and filed in the Office of the Assistant Registrar of the Land
Court of the State of Hawaii as Document No. 3818975 and noted on Transfer
Certificate of Title No. 283473, 337743, 337744, 510502, 589117, and 473851, as
additionally charged and amended by that Additional Charge To And Amendment Of
Mortgage, Security Agreement, Financing Statement And Assignment Of Rents
effective June 30, 2009, recorded as aforesaid as Document No. 2009-103496
through 2009-103497 and filed as aforesaid as Document No. 3875709 through
3876710 and noted on the aforesaid Transfer Certificates of Title, and as
additionally charged and amended by that Additional Charge to and Amendment of
Mortgage, Security Agreement, Financing Statement and Assignment of Rents made
effective on July 15, 2010, recorded in the Bureau of Conveyances of the State
of Hawaii on August 6, 2010, as Document No. 2010-0113108, and filed in the
Office of the Assistant Registrar of the Land Court of the State of Hawaii as
Document No. 3986961 and noted on the aforesaid Transfer Certificates of Title,
and a security agreement dated May 1, 2000, a supplement thereto dated May 1,
2004, a second supplement thereto dated July 8, 2008, a third supplement thereto
dated June 30, 2009, and a forth supplement thereto dated July 15, 2010, and as
additionally charged and amended by that Additional Charge to and Amendment of
Mortgage, Security Agreement, Financing Statement and Assignment of Rents made
effective on August 29, 2013, recorded in the Bureau of Conveyances of the State
of Hawaii on September 26, 2013, as Document No. 201340533-S, and filed in the
Office of the Assistant Registrar of the Land Court of the State of Hawaii as
Document No. T-8669165A thru T-8669165B, and the financing statement(s) recorded
as aforesaid as Document No(s). 2000-059003 and 2010-113110.  These presents do
not and shall not affect the priority of any of the Security Instruments.  These
presents are made as a part of the same transaction(s) as the
transaction(s) evidenced by the instruments heretofore recited in these
presents.  Borrower jointly and severally re-affirm(s) all of Borrower’s
obligations to Lender whether as set forth in this writing or in any other
writing or otherwise (and whether as a borrower, mortgagor, debtor, or
otherwise).

 

4.                                      This Amendment shall be governed by and
construed in accordance with the laws of the State of California, provided that
the Lender shall retain all rights arising under federal law.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Eighth Amendment to Revolving Loan Promissory Note has
been duly executed as of the date first written above.

 

 

ROYAL HAWAIIAN ORCHARDS, L.P., a

 

Delaware limited partnership formerly known as ML

 

MACADAMIA ORCHARDS, L.P.

 

 

 

By:

ROYAL HAWAIIAN RESOURCES, INC., a

 

 

Hawaii corporation formerly known as ML

 

 

RESOURCES, INC., its managing general partner

 

 

 

 

 

 

 

 

By:

/s/ Jon Y. Miyata

 

 

Name:

Jon Y. Miyata

 

 

Title:

VP & CAO

 

 

 

ROYAL HAWAIIAN RESOURCES, INC., a

 

Hawaii corporation formerly known as

 

ML RESOURCES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Jon Y. Miyata

 

Name:

 Jon Y. Miyata

 

Title:

VP & CAO

 

 

 

 

 

AMERICAN AGCREDIT, PCA

 

 

 

 

 

By:

/s/ Sean P. O’Day

 

Name:

Sean P. O’Day

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------